DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: host system is configured to generate/receive/load/present/update in claims 15 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “host system is configured to generate/receive/load/present/update” has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “host system” coupled with functional language “configured to generate/receive/load/present/update” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the above claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 15 and 21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: a hardware computer system.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 2, the term “the step of generating the debug file according to the source code” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “

For claims 9 and 16, the term “the operation of generating the debug file according to the source code” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia “ICE” page, from date 12/7/2020, retrieved using the Way back Machine, hereafter referred to as WBM120722ice, in view of Pouyollon (US 2011/0029953 A1).
For claim 1, 
WBM120722ice teaches a memory check method adapted to check a firmware in a memory storage device, wherein the memory check method comprises (see introduction, on-chip debugging, and function sections: view software debug in embedded system as said firmware check; view catch memory access, memory display and monitoring, and inspect variable internal state as said memory check; view embedded system as said device as it contains memory storage): []; receiving a memory data generated by the memory storage device in execution of the firmware (see locations pointed to above: view catch memory access as said); [] automatically analyze the memory data (see locations pointed to above: debugging, by definition includes analyzing); and presenting an analysis result by an application program interface (see introduction and advantages section: host software interfaces with embedded software for debugging; view that as said API; monitor of host presents the analysis/debugging of the embedded), wherein the analysis result reflects a status of the firmware [] (see introduction and on-chip debugging sections: view internal state of processor and variables as said status reflection).
WBM120722ice does not explicitly teach “generating a debug file according to a source code, wherein the debug file carries symbol information related to a description message in the source code“, and “loading the debug file to ” and “with assistance of the symbol information”. 
However, Pouyollon teaches “generating a debug file according to a source code, wherein the debug file carries symbol information related to a description message in the source code“ and “loading the debug file to” and “with assistance of the symbol information” (see abstract, [0002], [0027], [0037], and other locations: view producing as said generating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WBM120722ice to include “generating … source code“, and “loading the debug file to ” and “with assistance of the symbol information”, as taught by Pouyollon, because each one of WBM120722ice and Pouyollon teach debugging therefore they are analogous arts and because the symbols are needed for computations of addresses of source code sub-sections (see [0027] and other locations).

For claim 2, 
The combination of WBM120722ice and Pouyollon teaches the limitations of claim 1 for the reasons above.
Pouyollon further teaches the step of generating the debug file according to the source code comprises: processing the source code by a compiler to generate the debug file, wherein the symbol information is not presented in machine language or assembly language (see [0023] and other locations; symbols are calculated, not part of source code).

For claim 3, 
The combination of WBM120722ice and Pouyollon teaches the limitations of claim 1 for the reasons above.
Pouyollon further teaches the symbol information is configured to associate the description message in the source code with a specific symbol in the firmware (see [0027] and other locations symbols are calculated/associated from/with source code).

For claim 4, 
The combination of WBM120722ice and Pouyollon teaches the limitations of claim 1 for the reasons above.
WBM120722ice further teaches the memory data is obtained from reading at least one memory module in the memory storage device by a simulation circuit coupled to the memory storage device (see locations pointed to above: view at least one memory of the system as said module; accessing includes reading).

For claim 5, 
The combination of WBM120722ice and Pouyollon teaches the limitations of claim 4 for the reasons above.
WBM120722ice further teaches the simulation circuit comprises an in-circuit emulator (see title and introduction sections).

For claim 6, 
The combination of WBM120722ice and Pouyollon teaches the limitations of claim 1 for the reasons above.
WBM120722ice further teaches the memory data is received by a host system from the memory storage device (see rejection to claim 1).

For claim 7, 
The combination of WBM120722ice and Pouyollon teaches the limitations of claim 1 for the reasons above.
WBM120722ice and Pouyollon further teaches receiving an adjustment command issued by a user by the application program interface; and updating at least a part of firmware codes in the firmware according to the adjustment command (see [0039] and other locations: debug by definition means changing code to correct the bug).

For claim 8-14, 
The claims recite essentially similar limitations as claims 1-7 respectively. Claims 8-14 are a device.

For claim 15-21, 
The claims recite essentially similar limitations as claims 1-7 respectively. Claims 15-21 are a system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114